Citation Nr: 1206718	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for chronic mechanical back pain with degenerative disc disease of the lumbar spine, in excess of 40 percent. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Appellant (Veteran) is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from November 1990 to January 1997.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the RO in Denver, Colorado.

In November 2011, the Veteran and his wife presented testimony at the RO at a Board hearing, chaired by the undersigned Veterans Law Judge via videoconference from Washington, D.C.  A transcript of the hearing is associated with the claims file.  

The Board notes that a claim for a TDIU was denied by the RO in January 2011.  The current appeal does not arise from that decision, but arises as a component of the appealed rating claim for the low back.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOPGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2011).

In this case, the Veteran's two other service-connected disabilities are each rated at zero percent.  The Veteran does not contend that they contribute to his unemployability.  Rather, he maintains that his unemployability is due to his service-connected back disability.  

Also, the United States Court of Appeals for Veterans Claims (CAVC) has held that a request for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that, under the specific facts of this case, the claim for a TDIU is a component of the claim for an increased disability rating for the service-connected low back disability, notwithstanding the prior adjudication of TDIU by the RO.  In this case, the grant of an increased disability rating to 60 percent in this Board decision suggests worsening of the back disability and a different percentage assumption than was present at the time of the RO's adjudication of TDIU.

The Veteran submitted additional evidence after the most recent supplemental statement of the case; however, he included a waiver of the right to have that evidence considered initially by the RO.  

The issue of entitlement to a TDIU is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate entitlement to an increased disability rating for chronic mechanical back pain with degenerative disc disease of the lumbar spine has been accomplished.

2.  For the entire period of this appeal, the Veteran's chronic mechanical back pain with degenerative disc disease of the lumbar spine has been manifested by incapacitating episodes having a total duration of at least 6 weeks during any 12 month period; however, there has been no unfavorable ankylosis of the entire spine at any period.

3.  There are no associated neurological abnormalities that would be compensable if separately rated.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for chronic mechanical back pain with degenerative disc disease of the lumbar spine have been met for the entire period on appeal; the criteria for a disability rating in excess of 60 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  Supplemental notice was also provided in September 2010.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment and private treatment records, and the Veteran's and his wife's written assertions and personal hearing testimony.

The Board acknowledges the Veteran's assertion in an October 2010 VA Form 21-4138 that he had tried to get help from the Social Security Office, but was denied.  In connection with this form, the Veteran submitted a letter from the Social Security Administration.  However, this letter is simply a copy of the annual Social Security statement regarding his retirement benefits.  Such evidence does not indicate that a decision on Social Security disability has been issued, and there is no basis for further development regarding records from the Social Security Administration.  

The Board also acknowledges the Veteran's testimony that he was treated by VA for his back in September 2011.  The most recent VA treatment records are from December 2010.  As will be discussed in more detail below, the Board is granting a 60 percent rating for the low back.  The only basis for a higher rating is the showing of unfavorable ankylosis of the entire spine.  There is no assertion on the Veteran's part that he has unfavorable ankylosis of the entire spine or that there are findings in the VA treatment records of ankylosis of the entire spine.  In any event, service connection is not in effect for the cervical spine, which would be part of any such finding.  See 38 C.F.R. § 4.71a.  As such, the Board has concluded that there is no reasonable possibility that more recent treatment records would substantiate any higher rating than is being granted here.

In addition, the Veteran was afforded a VA examination in July 2006.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting examination report included findings pertinent to the rating criteria, and those findings were otherwise consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Increased Rating - Pertinent Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Analysis of Increased Rating for the Low Back

In a July 1997 rating decision, the RO granted service connection for the low back disability and assigned a 20 percent initial rating under former Diagnostic Code 5293, effective January 10, 1997.  In a July 1999 rating decision, the disability rating was increased to 40 percent, effective February 24, 1999.  The current claim for increase was received in May 2006.  The November 2006 rating decision on appeal - applying current Diagnostic Code 5243 - denied a disability rating in excess of 40 percent.  

Regarding claims filed after September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include intervertebral disc syndrome (Diagnostic Code 5243).

Under the General Formula, where the evidence shows unfavorable ankylosis of the entire spine, a 100 percent rating is warranted; for unfavorable ankylosis of the entire thoracolumbar spine a 50 percent rating is warranted; for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine a 40 percent rating is warranted; for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis a 20 percent rating is warranted; for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height a 10 percent rating is warranted.

The current regulations provide an alternative Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes where the evidence establishes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted; with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted; with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted; with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

In this case, the record contains an opinion by a VA physician dated in May 2006, attesting to "totally incapacitating" episodes requiring bed rest at times, and that these episodes make it difficult for the Veteran to work a full-time job.  According to the physician, the Veteran has had at least six such episodes in the prior year.  

The Veteran submitted a similar letter from the same VA physician in August 2010.  This letter also attested to totally incapacitating episodes requiring bed rest, with six such episodes in the prior year.  

A third letter from the same VA physician was submitted in January 2011.  In that letter, the physician noted that she had been treating the Veteran since 2002, and since that time he has had incapacitating episodes requiring bed rest "at least several times" per year.  

The Veteran testified that he had thirty or forty days during the prior year where he could not get out of bed due to back symptoms, and that each episode lasted two or three days.  While he testified that his primary care physician had not prescribed bed rest since 2004, this appears to be a reference to a specific physician who treated the Veteran when he worked for the City of Denver.  

Based on what appears to be a consistent record throughout the period on appeal substantiating at least six incapacitating episodes per year requiring bed rest, and as this information was provided by a physician, the Board finds that the criteria for a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have been met for the entire period.  To the extent of any remaining doubt regarding the number of incapacitating episodes not indicated in the treatment records, such doubt is resolved in the Veteran's favor.  

The Board notes further that 60 percent is the maximum rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a rating higher than 60 percent, the evidence must demonstrate unfavorable ankylosis of the entire spine, as provided under the General Formula.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note (5).

In this case, there is no evidence, including the Veteran's assertions and those of his family members that the Veteran's entire spine is fixed in flexion or extension, or that any of the other markers of unfavorable ankylosis are present.  The Board notes that in clinical evaluations, the neutral position has always been attainable on range of motion testing.  The report of VA examination in July 2006 reveals flexion could be obtained to 40 degree and extension to 10 degrees.  Lateral flexion was measured to 20 degrees to the right and 10 degrees to the left.  A private evaluation in July 2008 revealed lumbar flexion to 18 degrees and extension to 12 degrees.  Lateral flexion was to 15 degrees right and 14 degrees left.  Such findings by definition are not unfavorable ankylosis.  

The presence of constant pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment due to the pain that would warrant a higher rating than currently assigned.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the thoracic spine; however, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

Finally, the Board has considered whether there are any separately ratable objective neurological abnormalities.  Here, with the exception of complaint of pain and numbness radiating into the lower extremities, there are few clinical findings of neurological abnormalities associated with the Veteran's low back disability.  Indeed, the July 2006 examiner found lower extremity strength to be 5 out of 5.  Deep tendon reflexes were 2+ and sensation was intact to light touch in both lower extremities.  Based on the essentially normal clinical findings, and the minimal reports of the Veteran, there appears to be no resulting neurological disability, and thus no basis to assign a compensable rating for any such abnormalities.  

For these reasons, the Board finds that, while the criteria for a 60 percent disability rating are met, the weight of the evidence is against a finding of a disability rating in excess of 60 percent and against any separate ratings for associated neurological abnormalities for any period.  The Board has utilized the benefit of the doubt doctrine to increase the rating to 60 percent in spite of the absence of VA treatment records showing bed rest prescribed by a physician and treatment by a physician.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected chronic mechanical back pain with degenerative disc disease of the lumbar spine.  The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating of 60 percent, but not higher, for chronic mechanical back pain with degenerative disc disease of the lumbar spine is granted. 


REMAND

The Board has, in the decision above, granted an increased 60 percent disability rating for the Veteran's service-connected low back disability.  In light of the increase in the schedular rating, the RO should reconsider entitlement to a TDIU, to include whether referral for extraschedular consideration is warranted.  

Accordingly, the issue of TDIU is REMANDED for the following action:

After implementing the Board's decision to grant an increased 60 percent disability rating for chronic mechanical back pain with degenerative disc disease of the lumbar spine, and accomplishing any additional notification and/or development deemed warranted, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


